Citation Nr: 9933572	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  95-08 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for peptic ulcer 
disease.  

2. Entitlement to an increased (compensable) rating for 
residuals of a right ankle sprain.

3. Entitlement to an increased (compensable) rating for the 
residuals of a fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD


J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from August 1978 to February 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the RO 
denying service connection for gastrointestinal disability, 
including a hiatal hernia and peptic ulcer disease, and an 
increased rating for residuals of a right ankle sprain and an 
increased rating for the residuals of a fracture of the fifth 
right metacarpal.  In his substantive appeal to the Board (VA 
Form 9) dated in March 1995, the veteran indicated that he 
wished to appear before a member of the Board at the RO.  
Accordingly, the veteran was scheduled for a hearing before a 
traveling member of the Board on March 21, 1997, but he 
failed to appear at that time.  

In July 1998, the Board remanded this case for further 
development, to include affording the veteran a VA 
gastrointestinal examination and a VA orthopedic examination.  
Subsequent to the completion of this development, the RO, in 
an April 1999 rating decision, granted service connection for 
a hiatal hernia with erosion of the esophagus that was 
assigned a 10 percent evaluation from February 22, 1994.  The 
prior denials of service connection for peptic ulcer disease 
and increased ratings for residuals of a right ankle sprain 
and for residuals of a fracture of the right fifth metacarpal 
were confirmed and continued.  These issues are before the 
Board for appellate consideration at this time.  

The issue involving entitlement to a compensable rating based 
on multiple non-compensable service connected disabilities 
pursuant to 38 C.F.R. § 3.324, also addressed in the July 
1998 remand, was rendered moot by the grant of service 
connection for a hiatal hernia with erosion of the esophagus 
and the assignment of a 10 percent rating for that disorder.  


FINDINGS OF FACT

1. The veteran's claim for service connection for peptic 
ulcer disease is not plausible.  

2. The veteran has moderate limitation of right ankle motion 
as a residual of his right ankle injury.  

3. The residuals of the veteran's right fifth finger fracture 
consists of tenderness at the base of the proximal phalanx 
with complaints of pain in the finger; there was full 
range of motion and normal function of the right fifth 
finger noted on recent VA orthopedic examination.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
service connection for peptic ulcer disease.  38 
U.S.C.A.§ 5107(a) (West 1991 & Supp. 1999).  

2. The criteria for a 10 percent evaluation for the residuals 
of a right ankle sprain have been met.  38 U.S.C.A. §§ 
1155, 5107 (a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.17(a), Diagnostic Code 5271 (1999)  

3. The criteria for a compensable evaluation for the 
residuals of a fracture of the right fifth metacarpal have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 4.17(a), Diagnostic Code 5227 
(1999)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Basis  

On the veteran's July 1978 examination prior to entrance onto 
active service, his abdomen and viscera were evaluated as 
normal.  Review of the service medical records reveals that 
the veteran was seen on December 8, 1983 with complaints of 
abdominal pain and epigastric burning.  It was also noted 
that, the previous weekend, he had vomited what appeared to 
be blood.  The assessment was probable gastric ulcer.  When 
again seen on December 13, 1983, the veteran gave a history 
of constant watery diarrhea two years earlier which was 
unaffected by diet.  He also reported increasing epigastric 
burning for the previous several months and esophageal 
burning for the previous three weeks.  Nausea and vomiting of 
dark brown fluid with dry heaves was also noted, which was 
said to usually awake him at night.  Evaluation revealed no 
rebound tenderness or referred pain.  Normal gastric sounds 
were noted.  No pertinent abnormalities were noted on the 
veteran's February 1985 examination prior to service 
discharge.  

During outpatient treatment at a VA facility in early March 
1993, the veteran gave an 8 to 9 year history of epigastric 
burning after eating spicy food that had worsened during the 
previous 6 months.  Vomiting and occasional reflux was also 
reported.  The veteran said that he had been told during 
service that he had a nervous stomach or an ulcer. Evaluation 
revealed the abdomen to be soft and nontender.  The 
evaluation also noted no masses and positive bowel sounds.  
The diagnosis was peptic ulcer disease or hiatal hernia.  
During treatment later that month, it was reported that that 
the veteran had had a myocardial infarction in December 1992 
and also a history of a hiatal hernia. He complained of left 
sided chest pain with intermittent epigastric burning for the 
previous two weeks.  The impression was probable H. Pylori 
gastritis.  In early April 1993, the veteran was noted to 
complain of stabbing pains and bloating when he lied down.  
He denied bright red blood from the rectum, melena, or 
hematemesis.  Examination revealed the abdomen to be soft and 
nontender and bowel sounds were positive.  His stool was heme 
positive.  An earlier upper gastrointestinal series conducted 
in late March 1993 revealed a small sliding hernia, minimal 
gastroesophageal reflux disease, pylorospasms, a spastic 
duodenal bulb, and delayed gastric emptying.  Peptic ulcer 
disease was not identified.  It was also noted in March 1994 
that an esophagogastroduodenoscopy showed esophageal erosions 
but was negative for H. Pylori or active ulcers. It was 
stated that there was no evidence of peptic ulcer disease.  
The assessment was documented gastroesophageal reflux 
disease.    

On a VA physical examination in March 1994, the veteran 
complained of indigestion that occurred every 3 or 4 days.  
He was also noted to complain of pain on the dorsal and 
aspect of the fourth and fifth metacarpals of the right hand 
whenever he used his tools at work.  He also said that the 
hand may swell and he also experienced loss of grip.  It was 
noted that he was right handed.  The veteran also complained 
that his right ankle gives way and sprains frequently.  
During the examination it was noted that a recent upper 
gastrointestinal series ruled out peptic ulcers and H. 
pylori.  Evaluation of the digestive system was negative and 
the stool in the rectal vault was heme negative.  The right 
hand had good apposition and grip strength.  Range of motion 
of the fingers was full.  The right fifth finger was noted to 
snap on flexion.  Plantar flexion of the right ankle was from 
0 to 48 degrees and dorsiflexion was from 0 to 23 degrees.  
The diagnoses included a history of small sliding hiatal 
hernia; no evidence of peptic ulcer disease; subjective 
history of fracture of the right hand with sequelae and 
radiographic findings of a bony projection along the distal 
aspect of the proximal phalanx of the right ring finger; and 
subjective history of right ankle sprains with no clinical 
findings.  

After VA gastrointestinal examination in September 1998, the 
diagnosis was hiatal hernia with recent gastroesophagoscopy 
showing some erosion of the esophagus and a hiatal hernia 
that was reported as being moderate in size.  No ulcers were 
noted in the duodenum or stomach.  

On VA orthopedic examination in September 1998, the veteran 
complained of occasional pain when he uses tools at work.  
The pain occurred on the dorsal aspect of the right hand 
along the fourth and fifth metacarpals, which could also 
swell.  He thought that he could have some loss of grip and 
he reported pain on gripping with the right hand.  The 
veteran also said that his ankle was "real bad" and would 
give out easily.  He said that his job required standing and 
his ankle would constantly ache.  He said that he had bought 
some inserts for his shoes that helped some.  

Evaluation of the right hand revealed tenderness at the base 
of the proximal phalanx and right ring finger.  There was 
crepitus at the metacarpophalangeal joint of the right ring 
finger.  Function was normal with pain on flexion and 
extension at the metacarpophalangeal joint of the right ring 
finger.  The veteran touched his thumb to all the fingertips 
and the fingertips and thumb to the palm of the hand with no 
problem.  It was also noted that the right hand continued to 
have normal function even when exercised to fatigue.  

On evaluation of the right ankle, it was noted that the 
veteran had right ankle pain when he walked on his toes.  He 
had right ankle pain when he walked on the outside of his 
feet.  Heel walking was painless.  The right ankle was 
swollen but there was no deformity.  Crepitus was reported 
and the ankle was tender medially and laterally.  Active 
dorsiflexion of the right ankle was 0 to 10 degrees with 
pain.  Passive dorsiflexion was 0 to 15 degrees with pain 
after fatigue.  Active plantar flexion of the right ankle was 
0 to 45 degrees with no pain.  A slight decrease in active 
plantar flexion was noted with fatigue.  Passive plantar 
flexion of the right ankle was from 0 to 50 degrees with no 
pain and from 0 to 40 degrees with no pain after fatigue.  
Pain on dorsiflexion began on initiating dorsiflexion and 
continued throughout.  Instability was also reported as was 
fatigue and lack of endurance.  It was also noted that the 
ankle would flare up in cold weather.  It was reported that 
the veteran wore an ankle brace about once every 2 weeks.  An 
X-ray was reported to show a 1.2 x 1 centimeter old avulsed 
bony fragment in the right medial malleolus.  



II. Service Connection for Peptic Ulcer Disease.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 1999).  Service 
connection may be granted for peptic ulcer disease if 
manifested to a compensable degree within one year following 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1999)

The threshold question in regard to the veteran's claim for 
service connection for peptic ulcer disease is whether the 
veteran has met his burden of submitting evidence of a well-
grounded (i.e. plausible) claim.  If not, the claim must fail 
and there is no duty to assist the veteran in its 
development.  38 U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Board finds that the veteran has 
not submitted a well-grounded claim for service connection 
for peptic ulcer disease.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223(1992).

In summation, according to a decision of the Court, a well-
grounded claim requires competent medical evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence) and a nexus between the inservice injury or 
disease and the current disability. (medical evidence), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The veteran's service medical records disclose no definitive 
findings of peptic ulcer disease and the post service 
clinical evidence indicates that he does not currently have 
peptic ulcer disease.  His gastrointestinal complaints during 
and subsequent to service are symptoms of a hiatal hernia 
with erosion of the esophagus.  Service connection has been 
granted for this disability.  Since there is no competent 
medical evidence that the veteran has ever had peptic ulcer 
disease, the criteria for a well grounded claim have not been 
met.  See Caluza, supra, and Brammer, supra.  Therefore, 
service connection for peptic ulcer disease must be denied.  


III. Increased Ratings for Residuals of a Right Ankle Sprain 
and the Residuals of a Fracture of the Fifth Right 
Metacarpal.  

Initially, the Board notes that it finds the veteran's claims 
for an increased rating for the residuals of a right ankle 
sprain and for an increased rating for residuals of a 
fracture of the right fifth metacarpal to be "well 
grounded" in that they are plausible.  All necessary 
development has been accomplished in regard to these claims 
and no further assistance to the veteran is required to 
fulfill the VA's duty to assist him in the development of 
these claims under the provisions of 38 U.S.C.A. § 5107(a).  

38 U.S.C.A.§ 1155 (West 1991 & Supp. 1999) and 38 C.F.R. 
§ Part 4 (1999) provide that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's service-connected residuals of a right ankle sprain 
is rated on the basis of limitation of motion of the ankle as 
provided by38 C.F.R. § 4.71(a), Diagnostic Code 5271.

Under the provisions of 38 C.F.R. § 4.59 (1999) a 10 percent 
evaluation may be assigned if limitation of joint motion is 
noncompensable but such motion is accompanied by pain.  

Under the provisions of Diagnostic Code 5271, a 10 percent 
evaluation is assignable for limitation of ankle motion if 
moderate.  A 20 percent evaluation is assignable for marked 
limitation of ankle motion.  

On the veteran's most recent VA orthopedic examination, the 
veteran was noted to have active dorsiflexion of the right 
ankle of 0 to 10 degrees with pain.  Active plantar flexion 
of the right ankle was 0 to 45 degrees with no pain.  Pain on 
dorsiflexion began on initiating dorsiflexion and continued 
throughout.  Instability was also reported as was fatigue and 
lack of endurance.  The right ankle was reported to be 
swollen and crepitus was reported.  The ankle was tender 
medially and laterally.  It was also noted that the ankle 
would flare up in cold weather.  It was reported that the 
veteran wore an ankle brace about once every 2 weeks.  An X-
ray was reported to show a 1.2 x 1 centimeter old avulsed 
bony fragment in the right medial malleolus.  

The Board is mindful of the Decision of the United States 
Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In the Board's opinion, the loss of 
dorsiflexion in the veteran's ankle reported on the most 
recent VA orthopedic examination must be considered in 
conjunction with the pain reported throughout dorsiflexion, 
as well as the fatigability, swelling, and instability noted 
on the examination.  In view of the presence of all these 
symptoms, the Board finds that the veteran has moderate 
limitation of motion in the right ankle and should be 
assigned a 10 percent evaluation for this disability.  

The veteran's service-connected residuals of a fracture of 
the right fifth metacarpal is evaluated under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Code 5227.  Under this 
Diagnostic Code a noncompensable evaluation is assigned for 
favorable or unfavorable ankylosis of the ring finger or 
little finger of each hand.  Extremely unfavorable ankylosis 
of the little finger of either hand is rated as amputation 
and may be assigned a 10 percent evaluation under the 
criteria of Diagnostic Code 5156.  When only one joint of a 
finger is ankylosed or limited in its motion and there is 
limitation of finger motion which allows motion of the finger 
to within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm, the rating is based on favorable ankylosis.  
If limitation of motion is such as to not allow motion of the 
finger to within 2 inches of the median transverse fold of 
the palm, the rating is based on unfavorable ankylosis.  
Ankylosis of both the metacarpophalangeal joint and the 
proximal interphalangeal joints, with either joint in 
extension or in extreme flexion, will be rated as amputation.  
See the regulatory notes preceeding Diagnostic Code 5220.  

On the veteran's most recent VA orthopedic examination, the 
veteran touched his thumb to all the fingertips and the 
fingertips and thumb to the palm of the hand with no problem.  
It was also noted that the right hand continued to have 
normal function even when exercised to fatigue.  Even with 
consideration of the pain on motion of the finger, it is 
apparent that the veteran' right fifth finger cannot be 
reasonably considered to be ankylosed in an extremely 
unfavorable position so as to qualify for the 10 percent 
rating assigned under Diagnostic Code 5156 for amputation.  
Since that is the case, a noncompensable rating is 
appropriate at present under the provisions of Diagnostic 
Code 5227.  


ORDER

Service connection for peptic ulcer disease is denied.  

An increased (compensable) rating for the veteran's right 
ankle disability is granted to the extent indicated, subject 
to the law and regulations governing payment of monetary 
benefits.  

An increased (compensable ) rating for the veteran's 
residuals of a fracture of the fifth right finger is denied.  


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

